DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Examiner appreciates Applicant’s arguments regarding brevity of the title. However, while the requirements of 37 C.F.R. 1.72 set a character cap on the title, the regulation also requires the title be as “specific as possible.” Examiner notes that Applicant’s title currently contains less than 100 characters (less than 20% of the allotment), and Examiner argues the title does not impart sufficient specificity.
 Currently, there are over 800 patent documents containing the word “Method” and the term “Optoelectronic Semiconductor Chip” together in the title, and over 1,700 documents containing the term “Optoelectronic Semiconductor Chip” in the title. Applicant’s title contains these terms and imparts no other specificity that indicates the invention to which the claims are directed. Examiner argues that a title sharing common terms with other documents on the order of thousands and imparting no other information does not clearly indicate anything about the claims and is not specific as required by the regulation. The claims and the invention are directed towards the quasi-regular arrangement of the structures, which the title should reflect. 
Claim Interpretation
Examiner notes that the amendments to claims 1 and 2 overcome the indefiniteness rejections of the Office Action dated October 5, 2021. However, for purposes of clarity Examiner further notes that the broadest reasonable interpretation of “a smaller displacement distance” set forward in that action is still applicable to the term “a smaller displacement value” in that a value of zero can still be chosen as this smaller displacement value. As such, the claim can still 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5, 8-10, 13, 18, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akimoto (U.S. Pub. No. 2008/0277679 A1) in view of Koike et al. (U.S. Pub. No. 2016/0056352 A1).
Regarding claim 1, Akimoto discloses a method for producing an optoelectronic semiconductor chip, wherein the method comprises:
providing a semiconductor body having a radiation passage surface (FIG. 1A: 6a, main surface is the radiation passage surface, see paragraph 0014), and applying structures to the semiconductor body at the radiation passage surface (FIG. 1: 7, see paragraph 0036); 

positions of at least some of the structures are displaced in comparison with positions of structures at lattice points of a regular lattice (FIG. 2: holes 7 are displaced from points of a regular lattice, see paragraph 0037), and s
aid positions are arranged by a predefined maximum displacement value (see paragraph 0047) at a higher frequency than by a smaller displacement value (see paragraphs 0064-0083; under the broadest reasonable interpretation discussed above, “a smaller value” is selected as 0 displacement from the lattice position; the aforementioned paragraphs discuss the process by which the hole position is chosen using a pseudo-random number generating algorithm; this algorithm has a greater probability of selecting a the maximum value than selecting 0); and
each structure has a vertex where the position of each structure is given by the position of its vertex (FIG. 1B: vertex can be defined as center-point of the structure). 
Akimoto is silent in regards to the structures are domes, elevations, or combinations thereof.
Koike discloses the structures are domes, elevations, or combinations thereof (FIG. 35: 23, see paragraph 0407). Examiner notes that Koike demonstrates that an array of recess or hole structures can be utilized for the same purpose that the array of domes/elevations is used (FIGS. 35-36, paragraphs 0407-0411). As such, the prior art demonstrates that both recesses and domes are known in the art and can achieve the same function with predictable results.
It would have been obvious to one of ordinary skill before the effective filing date of the invention to substitute the dome/elevation structure of Koike for the recess structures of Akimoto because the modification is merely a simple substitution of known element (domes/elevations) for another (recesses) to obtain predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (identifying a simple substitution of known 
Regarding claim 2, Akimoto discloses an optoelectronic semiconductor chip comprising:
a semiconductor body comprising a radiation passage surface (FIG. 1A: 6a, main surface is the radiation passage surface, see paragraph 0014), and structures at the radiation passage surface (FIG. 1: 7, see paragraph 0036); wherein
the structures are arranged in a quasi-regular fashion (FIG. 2: holes 7 are displaced from points of a regular lattice, see paragraph 0037); and 
positions of at least some of the structures are displaced in comparison with positions of structures at lattice points of a regular lattice (FIG. 2: holes 7 are displaced from lattice positions), and said positions are arranged by a predefined maximum displacement value (see paragraph 0047) at a higher frequency than by a smaller displacement value (see paragraphs 0064-0083; under the broadest reasonable interpretation discussed above, “a smaller value” is selected as 0 displacement from the lattice position; the aforementioned paragraphs discuss the process by which the hole position is chosen using a pseudo-random number generating algorithm; this algorithm has a greater probability of selecting the maximum value than selecting 0); and
each structure has a vertex where the position of each structure is given by the position of its vertex (FIG. 1B: vertex can be defined as center-point of the structure). 
Akimoto is silent in regards to the structures are domes, elevations, or combinations thereof.
Koike discloses the structures are domes, elevations, or combinations thereof (FIG. 35: 23, see paragraph 0407). Examiner notes that Koike demonstrates that an array of recess or hole structures can be utilized for the same purpose that the array of domes/elevations is used 
It would have been obvious to one of ordinary skill before the effective filing date of the invention to substitute the dome/elevation structure of Koike for the recess structures of Akimoto because the modification is merely a simple substitution of known element (domes/elevations) for another (recesses) to obtain predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (identifying a simple substitution of known element for another to obtain predictable results as an exemplary rationale for finding obviousness). 
Regarding claim 5, Akimoto discloses the maximum value is 50% the average distance between mutually adjacent lattice points of the regular lattice (see paragraph 0047; Akimoto’s specific value of 50% anticipates Applicant’s broader claimed range of at least 10%). 
Regarding claim 8, Akimoto discloses the positions are displaced in each lateral direction with the same frequency (see paragraph 0038 and 0064-0083).
Regarding claim 9, Akimoto discloses forming the structures by dry-chemical etching using a correspondingly structured mask (see paragraph 0059).
Regarding claim 10, Akimoto discloses forming the structures by wet chemical etching using a correspondingly structured mask (see paragraph 0049).
Regarding claim 13, Akimoto discloses wherein the maximum diameter and/or the volume are different in pairs for at least some of the structures (see paragraph 0048).
Regarding claim 18, Akimoto discloses the maximum value is 50% the average distance between mutually adjacent lattice points of the regular lattice (see paragraph 0047; Akimoto’s specific value of 50% anticipates Applicant’s broader claimed range of at least 10%). 
Regarding claim 20, Akimoto discloses the positions are displaced in each lateral direction with the same frequency (see paragraph 0038 and 0064-0083).
Regarding claim 21, the language, term, or phrase “forming the structures by dry-chemical etching using a correspondingly structured mask”  is directed towards the process of making the structures. It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language only requires the structures which does not distinguish the invention from Akimoto, which teaches the structure as claimed.
Regarding claim 22, the language, term, or phrase “forming the structures by wet-chemical etching using a correspondingly structured mask”  is directed towards the process of making the structures. It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akimoto (U.S. Pub. No. 2008/0277679 A1) in view of Koike et al. (U.S. Pub. No. 2016/0056352 A1) as applied to claim 1 above, and further in view of Kim et al. (U.S. Pub. No. 2012/0001152 A1).
Regarding claim 12, Akimoto discloses the structures have a refractive index different than the refractive index of a region of the semiconductor body that directly adjoins the structures (see paragraph 0038). However, Akimoto is silent in regards to the index being less than the body and more than the surrounding material.
Kim discloses the refractive index of the structures is less than the body and greater than the refractive index of a material surrounding the semiconductor body (see paragraph 0060). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Kim to the teachings of Akimoto so as to improve the extracting efficiency of the device (see paragraph 0060).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akimoto (U.S. Pub. No. 2008/0277679 A1) in view of Koike et al. (U.S. Pub. No. 2016/0056352 A1) as applied to claim 1 above, and further in view of Erchak et al. (U.S. Pub. No. 2004/0207310 A1).
Regarding claim 14, Akimoto discloses varying the shape and/or diameter of the structures, but is silent in regards to an explicit percentage of difference in said changes.
Erchak discloses that varying the diameter and/or shape and, consequently, the volume of the structure results in a different level of detuning which affects the light extraction of the device (see paragraph 0105-0106). It would have been obvious to one of ordinary skill in the art In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akimoto (U.S. Pub. No. 2008/0277679 A1) in view of Koike et al. (U.S. Pub. No. 2016/0056352 A1) as applied to claim 1 above, and further in view of Zhu et al. (U.S. Pub. No. 2017/0148930 A1).
Regarding claim 15, Akimoto is silent in regards to an antireflective layer.
Zhu discloses structures are covered with an antireflective layer (FIG. 11: 362, see paragraph 0084). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Zhu to the teachings of Akimoto so as to allow light to pass through while preventing light reflection from the surface (see paragraph 0084). 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akimoto (U.S. Pub. No. 2008/0277679 A1) in view of Koike et al. (U.S. Pub. No. 2016/0056352 A1) as applied to claim 1 above, and further in view of Huang et al. (U.S. Pub. No. 2014/0162386 A1).
Regarding claim 16, Akimoto is silent in regards to a roughened outer surface only in the region of the vertex.
Huang discloses to a roughened outer surface only in the region of the vertex (FIG. 4C: 14c, see paragraph 0019). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the roughened surface of Huang to the teachings of Akimoto so as to improve confinement of the beam pattern and improve light extraction efficiency (see paragraph 0019).
Response to Arguments
Applicant's arguments filed December 30, 2021 have been fully considered but they are not persuasive due to the new grounds of rejection provided above in view of the Koike reference. Examiner further notes that Applicant’s argument that Akimoto “teaches away” from domes/elevations is also not persuasive. Particularly in view of Koike, it is demonstrated that prior art considers recesses and domes as alternative ways to provide desired optical properties. "[T]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). As such the claims stand as rejected above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M BRADLEY/            Primary Examiner, Art Unit 2819